Mr. Justice Black
delivered the opinion of the Court.
This controversy involves the interests of all five Gulf States — Florida, Texas, Louisiana, Mississippi and Alabama — in the submerged lands off their shores. The Court heard the claims together, but treats them in two opinions. This opinion deals solely with Florida’s claims. The result as to the other States is discussed in one opinion, •ante, p. 1. All the claims arise and are decided under the Submerged Lands Act of 1953.1
The Act granted to all coastal States the lands and resources under navigable waters extending three geographical miles seaward from their coastlines. In addi*122tion to the three miles, the five Gulf States were granted the submerged lands as far out as each State’s boundary-line either “as it existed at the time such State became a member of the Union,” or as previously “approved by Congress,” even though that boundary extended further than three geographical miles seaward. But in no event was any State to have “more than three marine leagues into the Gulf of Mexico.”2 This suit was first brought against Louisiana by the United States, United States v. Louisiana, 350 U. S. 990, invoking our original jurisdiction under Art. 111, § 2, cl. 2, of the Constitution, to determine whether Louisiana’s boundary when it became a member of the Union extended three leagues or more into the Gulf, as Louisiana claimed, so as to entitle it to the maximum three-league grant of the Submerged Lands Act. After argument on the Government’s motion for judgment against Louisiana, we suggested that the interests of all the Gulf States under the Act were so related, “that the just, orderly, and effective *123determination” of the issues required that all those States be before the Court. United States v. Louisiana, 354 U. S. 515, 516. All are now defendants, each has claimed a three-league boundary and grant, which the United States denies, and the issues have been extensively briefed and argued by the parties. As stated, this opinion deals only with the United States-Florida controversy.
Florida contends that the record shows it to be entitled under the Act to a declaration of ownership of three marine leagues of submerged lands, because (1) its boundary extended three leagues or more seaward into the Gulf when it became a State, and (2) Congress approved such a three-league boundary for Florida after its admission into the Union and before passage of the Submerged Lands Act. Since we agree with Florida’s latter contention, as to congressional approval, we find it unnecessary to decide the boundaries of Florida at the time it became a State.
Florida claims that Congress approved its three-league boundary in 1868, by approving3 a constitution submitted to Congress as required by a Reconstruction Act passed March 2, 1867. 14 Stat. 428. That constitution carefully described Florida’s boundary on the Gulf of Mexico side as running from a point in the Gulf “three leagues from the mainland” and “thence northwestwardly three leagues from the land” to the next point.4 The *124United States concedes that from 1868 to the present day Florida has claimed by its constitutions a three-league boundary into the Gulf.5 The United States also admits that Florida submitted this constitution to Congress in 1868, but denies that the Gulf boundary it defined was “approved” by Congress within the meaning of the Submerged Lands Act.6 This is the decisive question as between Florida and the United States.
The 1868 Florida Constitution was written and adopted by Florida pursuant to the congressional Act of March 2, 18677 as supplemented by a second Act of March 23, 1867.8 These Reconstruction Acts purported “to provide for the more efficient Government of the Rebel States,” including Florida. The States involved were divided into military districts and subjected to strict military authority. Detailed provisions were made for registration of voters, election of delegates to constitutional conventions, the framing of constitutions “in conformity with the provisions” of these Reconstruction Acts, and submission of the constitutions to the people of those States for their ratification and approval — all under the supervision and control of commanding generals. Constitutions so adopted were then to be “submitted to Congress for examination and approval,” after which approval by Congress and after ratification of the Fourteenth Amendment by each State, each should be “declared entitled to representation in Congress.” Florida’s Constitution was writ*125ten, considered and voted upon in the State in accordance with these statutory directions and under the eye and control of an Army general. When submitted to Congress it was much debated, and thereafter on June 25, 1868, another Act was passed authorizing the admission of Florida and other Southern States “to Representation in Congress.” 9 15 Stat. 73. The preamble to this “Admission Act” declared that these States had adopted their constitutions “in pursuance of the provisions” of the 1867 Acts, which Acts, as has been pointed out, required “examination and approval” of the constitutions as a prerequisite to readmission of congressional representation. Thus by its own description, Congress not only approved Florida’s Constitution which included three-league boundaries, but Congress in 1868 approved it within the meaning of the 1867 Acts. In turn, the approval the 1867 Acts required appears to be precisely the approval the 1953 Act contemplates.
The Government argues, however, that these readmission enactments did not contemplate and Congress did not make a general scrutiny of all the provisions of the state constitutions, but only that the constitutions had been duly adopted and were republican in form. The Government makes many references to debates which indicated that some Senators and Congressmen were satisfied with such a limited examination of the constitutions.10 Florida, on the other hand, points out many *126other remarks which indicated a much closer examination of the state constitutions.11
It is beyond doubt that the proposed constitutions were printed, then read, discussed, and amended in the Congress. For instance, the very 1868 bill that admitted Florida’s congressional representatives contained a proviso rejecting certain parts of the Georgia Constitution.12 That at least some Congressmen scrutinized the constitutions to see if amendments were necessary is persuasively shown by the remarks of Congressman Thaddeus Stevens, set out below.13 Mr. Stevens was Chairman of the *127all-important Joint Committee on Reconstruction, and, because of his leading role as architect of the reconstruction plan finally adopted and carried out by Congress, has appropriately been called “the Father of the Reconstruction.” 14
The voluminous references to the Reconstruction debates fail to show us precisely how closely the Southern States’ Reconstruction Constitutions were examined. We cannot know, for sure, whether all or any of the Congressmen or Senators gave special attention to Florida’s boundary description. We are sure, however, that this constitution was examined and approved as a whole, regardless of how thorough that examination may have been, and we think that the 1953 Submerged Lands Act requires no more than this. Moreover, the Hearings and the Reports on the Submerged Lands Act show, as the Government’s brief concedes, that those who wrote into that measure a provision whereby a State was granted up to three leagues if such a boundary had been “heretofore approved by Congress,” had their minds specifically focused on Florida’s claim based on submission of its 1868 Constitution to Congress. When Florida’s claims were mentioned in the hearings it was generally assumed that Congress had previously “approved” its three-*128league boundaries.15 The Senate Report on a prior bill, set forth as a part of the report on the 1953 Act, pointed out that “In 1868 Congress approved the Constitution of Florida, in which its boundaries were defined as extending 3 marine leagues seaward and a like distance into the Gulf of Mexico.” S. Rep. No. 133, 83d Cong., 1st Sess. 64-65.16 The language of the Submerged Lands Act was at least in part designed to give Florida an opportunity to prove its right to adjacent submerged lands so as to remedy what the Congress evidently felt had been an injustice to Florida. Upon proof that Florida’s claims met the statutory standard — “boundaries . . . heretofore approved by the Congress” — the Act was intended to “confirm” and “restore” the three-league ownership Florida had claimed as its own so long and which claim this Court had in effect rejected in United States v. Texas, 339 U. S. 707; United States v. Louisiana, 339 U. S. 699; and United States v. California, 332 U. S. 19. As previously shown, Congress in 1868 did approve Florida’s claim to a boundary three leagues from its shores. And, as we have held, the 1953 Act was within the power of *129Congress to enact. Alabama v. Texas, 347 U. S. 272. See also United States v. California, 332 U. S. 19, 27.
We therefore deny the United States' motion for judgment. We hold that the Submerged Lands Act grants Florida a three-marine-league belt of land under the Gulf, seaward from its coastline, as described in Florida's 1868 Constitution. The cause is retained for such further proceedings as may be necessary more specifically to determine the coastline, fix the boundary and dispose of all other relevant matters. The parties may submit an appropriate form of decree giving effect to the conclusions reached in this opinion.

It is so ordered.

The Chief Justice and Mr. Justice Claric took no part in the consideration or decision of this case.
Mr. Justice Frankfurter, whom Mr. Justice Brennan, Mr. Justice Whittaker and Mr. Justice Stewart join, concurring.†
Considering the variety of views evoked by these cases, I deem it appropriate to add a few words to the two Court opinions which I have joined.
The one thing which I take to be incontestable is that Congress did not, by the Submerged Lands Act of 1953, make an outright grant to any of the Gulf States in excess of three miles. Congress only granted to each of these States the opportunity to establish at law that it possessed a boundary in excess of three miles, either by virtue of possession of such a boundary at the time of its admission to the Union or by virtue of congressional “approval” of such a boundary prior to the enactment of the Submerged *130Lands Act. A Gulf State that can successfully establish such a judicially ascertainable fact is entitled to a grant of the submerged lands beyond three miles to a distance of the lesser of three leagues or of the boundary so established. Congress, in the Submerged Lands Act itself, did not determine the existence of a boundary for any State beyond three miles, either explicitly or by implied approval of a claim presented to it in the course of the legislative process. Nor of course did Congress vest this Court with determination of a claim based on “equity” in the layman’s loose sense of the term, for it could not. Congress may indulge in largess based on considerations of policy; Congress cannot ask this Court to exercise benevolence on its behalf.
There is no foundation in the Act of 1953 or its legislative history for the view that particularized, express approval of a State’s boundary claim by a prior Congress is required to make a defined boundary the measure of the grant. To the contrary, in the case of Florida, authoritative legislative history makes it perfectly clear that the very question deliberately preserved by the Act of 1953 was whether congressional approval of the new Florida Constitution in the Reconstruction legislation of 1867-1868, by which Florida was restored to full participation in the Union, amounted to an approval of the three-league boundary which that constitution explicitly set forth.* *131I sustain Florida's claim because I find that its boundary was so approved.
The proper construction of the effect of congressional “approval” of the Florida Reconstruction constitution presents problems quite different from those stirred by the constitutional controversy and its resulting problems that are compendiously known as Reconstruction. See Lincoln's last public address, April 11, 1865. 8 Basler, The Collected Works of Abraham Lincoln, 399. The readjustment of the relationship between the States that had remained in the Union and those that had seceded presented major issues not only for the political branches of the Government, the President and the Congress, but also for this Court. Insofar as the perplexing and recalcitrant problems of Reconstruction involved legal solutions, the evolution of constitutional doctrine was an indispensable element in the process of healing the wounds of the sanguinary conflict. It was in aid of that process that this Court formulated the doctrine expressed in the *132famous sentence in Texas v. White: “The Constitution, in all its provisions, looks to an indestructible Union, composed of indestructible States.” 7 Wall. 700, 725.
This theory served as a fruitful means for dealing with the problems for which it was devised. It is unrelated to the question now before us, namely, whether, when it “approved” as an entirety the Florida Constitution as a condition to the recognition of that State’s full membership in the Union, Congress exercised its undoubted power to approve the seaward boundary claim contained within it. It is in essence the contention of the United States that approval could only have been manifested explicitly, that Congress must have ratified the boundary provision in so many words, either expressly in the Reconstruction Acts, or by an authoritative gloss upon them in a committee report or a speech on the floor by a responsible chairman. But in these matters we are dealing with great acts of State, not with fine writing in an insurance policy. Florida was directed to submit a new constitution for congressional approval as a prerequisite for the exercise of her full rights in the Union of States and the resumption of her responsibilities. In this context it would attribute deceptive subtlety to the Congresses of 1867-1868 to hold that it is necessary to find a formal, explicit statement by them, whether in statutory text or history, that the boundary claim, as submitted in Florida’s new constitution, was duly considered and sanctioned, in order to find “approval” of that claim.

 67 Stat. 29, 43 U. S. C. §§ 1301-1315.


 43 U. S. C. § 1301 (a)(2), (b). Section 1301 (b) provides: “The term 'boundaries’ includes the seaward boundaries of a State or its boundaries in the Gulf of Mexico ... as they existed at the time such State became a member of the Union, or as heretofore approved by the Congress, . . . but in no event shall the term ... be interpreted as extending from the coast line more than . . . three marine leagues into the Gulf of Mexico.” Section 1311 (a) provides: “It is . . . declared to be in the public interest that (1) title to and ownership of the lands beneath navigable waters within the boundaries of the respective States ... be, and they are, . . . recognized, confirmed, established, and vested in and assigned to the respective States And § 1312 provides: “The seaward boundary of each original coastal State is approved and confirmed as a line three geographical miles distant from its coast line .... Nothing in this section is to be construed as questioning or in any manner prejudicing the existence of any State’s seaward boundary beyond three geographical miles if it was so provided by its constitution or laws prior to or at the time such State became a member of the Union, or if it has been heretofore approved by Congress.”


 The Florida Constitution of 1868, 25 Fla. Stat. Ann. 411, 413, was considered by Congress along with the constitutions of North Carolina, South Carolina, Louisiana, Georgia and Alabama in an Act of June 25, 1868, readmitting those States to “representation in Congress.” 15 Stat. 73.


 The Florida boundary described in Article I of that State’s 1868 Constitution provided in relevant part: "... thence southeastwardly along the [Atlantic Ocean] coast to the edge of the Gulf Stream; thence southwestwardly along the edge of the Gulf Stream and Florida Reefs to and including the Tortugas Islands; thence north-eastwardly to a point three leagues from the mainland; thence north-*124westwardly three leagues from the land, to a point west of the mouth of the Perdido river; thence to the place of beginning.” (Emphasis supplied.)


 The Florida Constitution of 18S5, 25 Fla. Stat. Ann. 449, is that State’s current constitution. Language identical to that set forth above, note 4, supra, provides, in the present Article I, for the same three-league boundary described in 1868. Id., 717.


 See note 2, supra.


 14 Stat. 428.


 15 Stat. 2.


 Debates on the 1868 Act, including discussions of the constitutions of the States to be readmitted to representation in Congress, are reported at Cong. Globe, 40th Cong., 2d Sess. 2412-2413, 2445-2456, 2461-2466, 2498-2499, 2858-2860, 2861-2872, 2895-2900, 2901-2904, 2927-2935, 2963-2970, 2998-3022, 3023-3029, 3052, 3090-3097, 3466, 3484-3485, App. 314-316, 329-338, 347-354.


 See, e. g., the remarks of Senator Sherman. “When we go beyond securing the enforcement of the guaranty of republican government, which we have the power to do, when we undertake to legislate for them upon matters on which they have passed, we transcend our *126bounds.” Cong. Globe, 40th Cong., 2d Sess. 2969. Senator Williams said: “If I understand the reconstruction laws, it is not necessarily the duty of Congress to revise the constitution of every one of these States . . . [otherwise] we might just as well have made these constitutions at the beginning and sent them down there with instructions to the people to adopt them as the constitutions of the several States." Id., 2999.


 In opposing the inclusion of Florida in the Readmission bill, Congressman Paine, a member of the powerful Reconstruction Committee, said: “[I]t has been my duty as a member of the committee to scrutinize this constitution. I ought to explain to the House its character. After I have done that it will be for each member to decide himself whether he will or will not vote for concurrence.” Cong. Globe, 40th Cong., 2d Sess. 3091. See also discussion concerning the Arkansas Constitution, note 13, infra.


 15 Stat. 73. As to this action a Congressman said: “With a microscopic view the Committee on Reconstruction, or a majority of them, have looked into the details of the constitution of Georgia, and propose to strike out of it certain provisions.” (Emphasis supplied.) Cong. Globe, 40th Cong., 2d Sess. 3094.


 “Now, all I have to say is this: this constitution of Arkansas has been before us for four weeks, fairly printed. ... I think that this constitution is above all suspicion, and I am a little scrupulous and particular about any constitution I am called upon to vote for. Now, with a constitution with which I can find no fault, after it has been so long before us, I cannot for a moment conceive that there has not been time enough allowed for all of us to become acquainted with it. And as in equity that is presumed to be done which should be done, *127whieh ought to be done, therefore it is to be presumed that there is not a man in this House who does not know all about this constitution.” (Emphasis supplied.) Cong. Globe, 40th Cong., 2d Sess. 2399. Congressman Stevens was here referring to one State, Arkansas, 500 copies of whose constitution were printed for use of the members of the House of Representatives, Cong. Globe, 40th Cong., 2d Sess. 2333, 2372. The record shows that Florida’s Constitution was referred to the Committee on Reconstruction and copies were printed for the use of the House. The congressional history indicates that all the constitutions were given equally close attention.


 Brodie, Thaddeus Stevens (1959), 371. See also 17 Dictionary of American Biography (1935), 620, 624, and biographies cited at 625.


 “Senator Long. When Congress approved the constitution of the State of Florida, fixing Florida’s boundary on the Gulf side 3 leagues out into the sea, could there be any doubt in your mind that Congress in effect said to Florida that your boundary goes out 3 leagues and agreed to it? That certainly is not a unilateral act, is it?” Hearings before Senate Committee on Interior and Insular Affairs on S. J. Res. 13, S. 294, S, 107, S. 107 amendment, and S. J. Res. 18, 83d Cong., 1st Sess. 317. See also id., 323 and 326 for remarks that in 1868 “Congress approved” Florida's boundary, and 931 for Attorney General Brownell’s acknowledgment that Florida’s west coast would not be limited to the general three-mile line.


 At pages 21-23 of this report may be found a legislative history of the submerged lands controversy. Appendix E, the Report of the Senate Judiciary Committee on the prior bill, contains further helpful background material.


For example, Senator Holland, the Senator from Florida, stated, in response to questioning on the precise issue:
“I have never contended in this debate, or anywhere else, for a 3-league limitation in the case of my State, except as fixed by its constitution and except as approved, I believe, by the Congress.
“If the Senator does not think we have a case which we can establish in court, why is he concerned about it? I am perfectly willing to rely upon that 3-league limit on our Gulf Coast, as stated in the Florida Constitution and as approved by the Congress, so I believe, in 1868.
“So it is very difficult for me to understand why those who oppose *131the pending joint resolution feel that there is something to fear, if they feel we have no firm ease for that boundary. We do not spell out that firm case in the pending measure. In this measure we simply claim the right ... to show — if it be a fact — that we have a greater border than 3 miles, as we claim, in the Gulf of Mexico.
“Likewise we claim — and to come under this measure we would have to establish that claim — that that 3-league border was not only provided in our constitution, and is still there, but that it was approved when our constitution was approved by act of Congress.
“So if the Senator thinks that, any link in that chain is unsafe and insecure, that should make him believe that Florida will not have the claimed 3-league boundary ....
“I am beginning to believe that my friends are fairly well convinced of the strength of the action taken by Congress, and are afraid that Florida does have a legal and a supportable claim to the 3-league boundary, because if the case were as weak as some Senators seem to believe it is, why would they be disturbed by the general wording of the pending joint resolution, which simply gives Florida its day in court?” 99 Cong. Rec. 2923.